Citation Nr: 1317731	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  09-11 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel




INTRODUCTION

The Veteran served on active duty from September 1961 to September 1963.  He died in January 2007.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.


FINDINGS OF FACT

1. The Veteran died in January 2007.  The death certificate lists the cause of death as multiple myeloma. 

2. At the time of his death, the Veteran was not service connected for any disabilities.

3. The evidence is in equipoise as to the question of whether the Veteran's very specific circumstances of service exposed him to toxic chemicals which caused the eventual development of his multiple myeloma. 


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2012). 

Since the Board is granting service connection for the cause of the Veteran's death, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2)  (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

II. Relevant law and regulations

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5 (2012). 

Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 131; 38 C.F.R. § 3.312. 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a). 

A service-connected disability will be considered as the principal or primary cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

A contributory cause of death inherently is one not related to the principal cause of death.  In determining whether service-connected disability contributed to death, it must be shown that it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 

A service-connected disability is one which was incurred in or aggravated by active service; one which may be presumed to have been incurred or aggravated during such service; or one which was proximately due to or the result of a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as malignant tumors, may be presumed to have been incurred or aggravated in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

The following diseases are associated with herbicide exposure for purposes of the presumption: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes mellitus), Hodgkin's disease, Ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III. Analysis

The Veteran died in January 2007.  The death certificate lists the cause of death as multiple myeloma.  At the time of his death, the Veteran was not service connected for any disability.  The appellant seeks service connection for the cause of the Veteran's death.  In substance, the appellant argues that the Veteran's multiple myeloma, which caused his death, was related to exposure to toxic chemicals, possibly herbicides such as Agent Orange, during his service at the Edgewood Arsenal in Maryland.  

Taking into account all relevant evidence, the Board finds the evidence in relative equipoise as to the question of whether the Veteran's multiple myeloma was related to service.  As noted above, if a Veteran had verified or presumed herbicide exposure in service and later develops multiple myeloma, that multiple myeloma is presumed to be service connected.  The Veteran did not have service in Vietnam, nor does the appellant contend he did, such that exposure to herbicides can be presumed.  However, even if presumptive exposure cannot be confirmed, service connection could be granted with either direct evidence of exposure to herbicides, or evidence of other contaminant exposure along with medical evidence linking that exposure to the development of multiple myeloma.

In this regard, the Board finds probative two letters dated September 2008 from two physicians who treated the Veteran.  The first physician indicated that he understands that the Veteran was assigned to the Chemical Core at Edgewood Arsenal in Maryland, and was involved in developing and testing substances such as Agent Orange for use in herbicides.  The physician also noted that there was limited but suggestive evidence of an association of multiple myeloma with herbicide exposure.  Based on this, the physician concurred that it was more than likely that the Veteran's development of multiple myeloma was related to an exposure to toxic chemicals in herbicides during his service in the U.S. Army Chemical Corps.

The second physician indicated that he had treated the Veteran for the last two years of his life for multiple myeloma, for which there is no clear etiology; however, the physician noted that Agent Orange, and other herbicides, pesticides, radioactive materials have been hypothesized as a potential cause of multiple myeloma.  The physician felt that it was at least as likely as not that the Veteran's disease was a result of past exposure, per literature review and the limited studies available to date.  The examiner suggested that, since this is a possible etiology, to take into consideration the fact that the Veteran served in the U.S. Army Chemical Corp from September 1961 to September 1963, at which time substances such as Agent Orange were being developed and tested at this facility.

The RO denied this claim because it found there was no evidence that the Veteran had been employed at the Edgewood Chemical Biological Center, and therefore, found no evidence of record that the Veteran had been exposed to Agent Orange or any other material that may have caused multiple myeloma.  However, the Board notes that there is ample evidence of record, particularly the Veteran's personnel records, which show that he was stationed that the U.S. Chemical Research and Development Laboratory, Edgewood Arsenal, Maryland, between December 1961 and September 1963, as a mechanical engineering assistant.  

During his lifetime, the Veteran attempted to establish service connection for multiple myeloma.  In his prior claim, the Board, in a May 2007 remand, specifically noted that the question of whether the Veteran was employed at this facility was not in question.  In that Board remand, it was noted that numerous prior attempts had been made to verify whether the Veteran had any herbicide or other toxic chemical exposure during his employment.  Specifically, the Board noted that letters were sent to this facility in March 2004, August 2004, January 2005, April 2005, and December 2005, with the only result being that no record of the Veteran being stationed at that facility was found despite affirmative evidence in the Veteran's service personnel record that he had service at that facility.   

In the May 2007 Remand, the Board once again asked the U.S. Army Edgewood Chemical Biological Center at the Aberdeen Proving Ground (Edgewood) for information pertaining to the production or presence of herbicides, including Agent Orange, during that time at the facility.  Unfortunately, the Veteran had died in January 2007, and this development did not take place.

When the appellant opened a claim for the cause of the Veteran's death, a letter was once again sent to Edgewood in an attempt to verify what the Veteran might have  been exposed to at that time.  Once again, no response as to this question was given.

VA has repeatedly tried to confirm what, if any chemicals the Veteran might have been exposed to in his confirmed work at Edgewood, and repeatedly, that facility has refused to cooperate with the Board.  As such, the Board can only go on the Veteran's own statements in the records indicating exposure to a variety of chemicals, the nature of the work done at this facility, and the fact that Agent Orange was being manufactured at that time at that facility.  

Considering this evidence, and without cooperation from the Edgewood facility, the Board must conclude that it was at least as likely as not that the Veteran received some sort of exposure to chemicals while working at the facility, and probably Agent Orange exposure as well.  The Board points out that the two private medical opinions of record indicate that the Veteran's multiple myeloma was not specifically only related to Agent Orange exposure, but to general toxic chemical exposure.  Whether or not the Veteran was exposed to Agent Orange during his work, the Board finds no doubt that the Veteran was exposed to some sort of toxic chemicals.  As the medical etiology evidence of record links the Veteran's diagnosis of multiple myeloma to exposure to toxic chemicals, the Board therefore finds the evidence at least in equipoise as to the question of whether the Veteran's cause of death, multiple myeloma, was related to service.  As such, the Board finds that the benefit of the doubt should be given to the claim, and service connection for the cause of the Veteran's death is therefore warranted.


ORDER

Service connection for the cause of the Veteran's death is granted. 




____________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


